Title: From Thomas Jefferson to Albert Gallatin, 12 July 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            
              Th: Jefferson to mr Gallatin
            
            July 12. 03.
          
          The strengthening the revenue cutters by the addition of another mate & 2. hands is approved. while our cutters must be large enough to go safely to sea, and should be well manned for their size, we should avoid making them larger than safety will require; because many small vessels will watch the coast better than a few large ones. resistance will not be attempted probably. Genl. Muhlenberg’s idea of forming the cutters into a line of communication seems to be a good one. I should suppose it well to partition the whole coast among them by certain limits. 
          It is difficult to see what mr Bond would be at. I suppose he aims at our citizen laws. there is a distinction which we ought to make ourselves, & with which the belligerent powers ought to be content. where, after the commencement of a war, a merchant of either comes here & is naturalized, the purpose is probably fraudulent against the other, and intended to cloak their commerce under our flag. this we should honestly discountenance, & never reclaim their property when captured. but merchants from either, settled & made citizens before a war, are citizens to every purpose of commerce, & not to be distinguished in our proceedings from natives. every attempt of Gr. Brit. to enforce her principle of ‘once a subject & always a subject’ beyond the case of her own subjects, ought to be repelled. a copy of Genl. Muhlenburg’s letter, stating the fact of citizenship accurately, ought to satisfy mr Bond, unless he can disprove the fact; or unless, admitting the fact, he at once attacks our principle. on that ground we will meet his government. 
          As to the patronage of the republican bank at Providence, I am decidedly in favor of making all the banks republican, by sharing deposits among them in proportion to the dispositions they shew. if the law now forbids it, we should not permit another session of Congress to pass without amending it. it is material to the safety of republicanism, to detach the mercantile interest from it’s enemies, and incorporate them into the body of it’s friends. a merchant is naturally a republican, and can be otherwise only from a vitiated state of things.   affectionate salutations.
        